DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-14, filed 03/22/2021, with respect to the 103 rejections have been fully considered and are persuasive.  
Applicant’s remarks do not specifically point out where the amended claim language is supported in the originally filed disclosure. Examiner notes amended language is supported by paragraphs [0017], [0019], [0020], [0028], [0030]-[0032] and [0035].  With that said, Examiner concurs the presented prior art fails to disclose or suggest the amended claim language of independent claims 1, 8, and 15.  Specifically, the combination of Takeda, LeClerc, and Mishra fails to disclose or suggest amended claim language directed towards: 1) the determination of location information associated with a background and at least one object; 2) the amended claim language directed towards determining whether a video capture device was moving or fixed during video file capture; and 3) the amended claim language directed towards moving and fixed conditions.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose or suggest the language of independent claims 1, 8, and 15.  Dependent claims 2-7, 9-14, and 16-20 fall together accordingly.  
Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The 
Claims 1-20 are allowed.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Schmalz “An overview of semantic compression” discloses various semantic compression approaches
Rijnders US 2018/0240221 A1 discloses video compression through image processing and object detection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485